Citation Nr: 0837498	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  02-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for asbestosis 
on and after January 18, 2002, to include the question of the 
effective date of the rating(s) assigned therefor on and 
after January 18, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel
INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.  

By its decision entered on July 22, 2005, the Board of 
Veterans' Appeals (Board) assigned an initial rating of 30 
percent for the veteran's service-connected asbestosis for 
the period from February 27, 2001, to January 17, 2002, and a 
noncompensable (zero percent) rating for the same disorder 
from January 18, 2002.  An appeal to the United States Court 
of Appeals for Veterans Claims (Court) followed, and by its 
memorandum decision of February 2008, the Court reversed that 
portion of the Board's decision finding that that the veteran 
lacked good cause for failing to attend a Department of 
Veterans Affairs (VA) medical examination for evaluation of 
his asbestosis and vacated that portion of the prior decision 
as to the appropriate effective date for the assignment of a 
noncompensable rating for the veteran's asbestosis.  On that 
basis, the questions for further Board review are what 
initial rating is for assignment on and after January 18, 
2002, and the effective date of the rating(s) assigned for 
asbestosis on and after January 18, 2002.  

The only valid power-of-attorney on file authorizes the 
Disabled American Veterans to represent the veteran's 
interests in this appeal.  It is noted that the veteran was 
represented by a private attorney before the Court and that 
such attorney has recently entered a notice of appearance 
before the Board, albeit without any signed authorization 
from the veteran.  Such matter is further addressed in the 
Remand below.  

Notice is taken that this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).  

This appeal is REMANDED to the VA Regional Office (RO) in 
Denver, Colorado, via the VA's Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  



REMAND

The Court by its recent action determined that there was good 
cause for the veteran's failure to report for a recent VA 
medical examination and directed the Board to afford the 
veteran an opportunity to undergo a complete VA medical 
evaluation, to include as necessary a fee-basis examination.  
Remand is required to effectuate the aforementioned Court 
directive.  

As indicated in the Introduction above, questions remain as 
to whom the veteran desires to represent his interests in 
this appeal.  The only valid power-of-attorney on file is in 
favor of a veterans' service organization; however, the 
attorney who represented the veteran before the Court has 
indicated a desire to represent the veteran also before the 
Board.  Further input from the veteran is needed, and if he 
desires to appoint the attorney to represent him in this 
appeal, his execution of a valid power-of-attorney will be 
necessary.  

In view of the Court Order noted above, this appeal must be 
REMANDED to the RO for the following actions:

1.  Contact the veteran in writing for 
the purpose of ascertaining his desire 
for representation of his interests in 
this appeal, and specifically, whether he 
wishes the Disabled American Veterans, 
the attorney who represented him before 
the Court, or some other individual or 
organization, to represent him.  He also 
should be advised that any change from 
current representation will require him 
to execute a power-of-attorney in favor 
of that individual or organization and 
submit same to VA.  

2.  Notify the veteran, pursuant to the 
provisions of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159, of what information 
and evidence are still needed to 
substantiate his claims for an initial 
compensable rating from January 18, 2002, 
for asbestosis, and the effective date of 
the rating(s) assigned for asbestosis on 
and after January 18, 2002.  The veteran 
should be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; and (3) 
that the veteran is expected to provide.  
38 C.F.R. § 3.159(b)(1).  He should also 
be reminded that, if requested, VA will 
assist him in obtaining records of 
treatment from private medical 
professionals, such as Dr. Arguello whom 
the veteran referenced at his VA 
examination in early 1982, or other 
evidence, provided that he provides 
sufficient, identifying information and 
written authorization.

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

3.  Thereafter, afford the veteran a VA 
medical examination for the purpose of 
ascertaining the current nature and 
severity of his service-connected 
asbestosis.  Given that the veteran is 
unable to travel to Denver, Colorado, 
such examination should be conducted at a 
VA facility closest to the veteran's home 
in Pueblo, Colorado, or, in the 
alternative, such examination should be 
conducted by a fee-basis medical provider 
in or near Pueblo, Colorado.  The 
veteran's claims folder should be 
furnished to the examiner for use in the 
study of this case and the report 
prepared as to the findings of such 
examination should indicate whether the 
claims folder was made available and 
reviewed.  The respiratory examination 
must include a review of the veteran's 
medical history, all relevant clinical 
findings and complete pulmonary function 
studies, as well as any other tests that 
are deemed necessary.  All pertinent 
diagnoses should then be recorded.

4.  Lastly, the veteran's claims for an 
initial compensable rating from January 
18, 2002, for asbestosis, and the 
effective dates of the rating(s) assigned 
therefor on and after January 18, 2002, 
should be readjudicated on the basis of 
all the pertinent evidence and all 
governing legal criteria.  If the benefit 
sought is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action. 



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



